Citation Nr: 1416172	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned in a June 2013 video conference hearing, the transcript of which is included in the VA paperless claims processing system. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for bilateral hearing and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current heart disability. 

2.  A systolic heart murmur is not a disease or injury within the meaning of applicable legislation for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the service connection issues on appeal, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 
The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a letter dated September 2009 the RO provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2009 notice letter also included provisions for disability ratings and for the effective date of the claim. 
The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, a transcript from the June 2013 Board hearing, and written assertions from the Veteran and his representative. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might be potentially relevant to the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, such as what is required to establish service connection for hearing loss or why a heart murmur is not considered a disability for VA purposes.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

During the course of this appeal, the Veteran stated that he underwent a service entrance examination prior to the one currently of record, dated June 1969.  The Veteran maintains that at this prior physical examination he was purportedly given a 4F classification (i.e., unqualified for military service) due to a heart condition.  The Veteran, however, has not provided details on who performed the examination and/or the date and location of when the purported physical examination was conducted.  Regardless, on the June 1969 report of medical history, completed by the Veteran at service entrance, he specifically denied heart palpitation, pounding heart, high or low blood pressure, shortness of breath, and pain in the chest.  Moreover, the Veteran has not been diagnosed with heart disability for VA purposes during the course of his appeal, so it is ultimately immaterial what was shown by any pre-service physical that is not of record.
While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion that he actually has a heart disability; and the Veteran's mere assertion that he wants service connection for a heart disability is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  The conditions at issue: an unspecified heart disorder, to include a heart murmur, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service Connection for a Heart Disorder

The Veteran contends that service connection is warranted for a heart disorder, to include a heart murmur.  For the reasons that follow, the Board finds that the Veteran does not have a current heart disability.

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current heart disability.  In this regard, service treatment records are negative for complaints, treatment, or diagnosis for any heart disorder.  In the June 1969 report of medical history, completed by the Veteran at service entrance, he specifically denied heart palpitation, pounding heart, high or low blood pressure, shortness of breath, and chest pain.

Post-service VA treatment records do not reveal any complaint, treatment, or diagnosis for a heart disorder.  See "active problem" list in June 2011 VA treatment record.  VA treatment records also contain an echocardiogram performed in August 2006 which showed normal results.  Further, as reported in a May 2011 VA examination report (for hypertension), the Veteran has been diagnosed with a soft systolic murmur; however, a systolic heart murmur is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  It is noted that the examination report showed that a number of tests were conducted, but no heart disability was identified.  

Although the Veteran has a current systolic heart murmur, the Board finds that a heart murmur, by itself, is not service connectable as a matter of express VA regulation because it is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  

A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007). As such, it would not constitute a disability for VA compensation purposes. Cf., e.g. 38 C.F.R. § 4.104 , Diagnostic Code 7015, NOTE (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability).  Essentially, the presence of a systolic murmur is generally neither a disease nor a disorder, but rather, is simply an incidental finding.  

The need for a current heart disability was clearly explained to the Veteran at his Board hearing, but he did not indicate that he had been diagnosed with any heart condition other than the murmur.

In the absence of proof of a present disability, there can be no valid claim for service connection.  The only possible exception to this provision is if there is evidence of additional disability due to aggravation (permanent worsening beyond natural progression) during service by a superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009).

The Board finds that aggravation of the heart murmur during service due to a superimposed disease is not demonstrated in the service treatment records.  Neither the service treatment record evidence nor other evidence of record show or suggest a superimposed cardiovascular injury or disease occurring during service.  Service treatment records indicate that, when the Veteran was examined for entry into service in June 1969, there was no evidence of a heart murmur or cardiac abnormality.  As such, the presumption of soundness applies.  38 U.S.C.A. 
§ 1153.

The Board has also considered the Veteran's statements regarding a current heart disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a heart disorder, such as chest pain and shortness of breath, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a heart disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Heart disorders are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest even observable symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current heart disorder.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, at143-44.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.


REMAND

In the present case, the Board finds that the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus.  See September 2009 VA audiology consult.  

Further, on the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) in service.  According to his DD Form 214, the Veteran served as an Intelligence Specialist in service.  Additionally, the Veteran testified that he was a "scout" and was exposed to .60-caliber machine guns, tanks, and artillery.  See also September 2009 VA audiology consult note.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of Calvary Scout (comparable to the Veteran's MOS as Intelligence Specialist and scout) have a "highly probable" likelihood of exposure to hazardous noise.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran has not been afforded a VA audiology examination to address his claims for service connection for hearing loss or tinnitus.  For the reasons discussed above, the Board notes that the Veteran has a current disability and there is evidence establishing that an event occurred in service (acoustic trauma).  As such, a VA examination is warranted in order to obtain a medical nexus opinion on the question of whether currently diagnosed hearing loss and/or tinnitus had their onset in service or are otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to assist in determining the nature and etiology of his hearing loss and tinnitus.  The examiner is requested to offer the following opinion: 

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the currently diagnosed bilateral hearing loss disability was incurred in or is otherwise related to service.

(b)  Is it at least as likely as not (probability of 50 percent or greater) that the currently diagnosed tinnitus disability was incurred in or is otherwise related to service.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.  The examiner should accept that the Veteran had military noise exposure as described above.  The examiner should also consider the relevance, if any, of the Veteran's employment in a Rock Quarry following service. 

2.  After all development has been completed, the RO/AMC should readjudicate the issues of service connection bilateral hearing loss and tinnitus.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


